Citation Nr: 1044713	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  93-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to nonservice-connected pension.

3.  Propriety of reduction of the assigned rating for service-
connected left knee disorder from 30 to 10 percent.

4.  Entitlement to an initial rating in excess of 30 percent for 
service-connected mood disorder.

5.  Entitlement to service connection for bilateral foot 
disorder.

6.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected left knee disorder.

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left leg 
disorder.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.

9.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for fibrocystic 
breast disease.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
February 1980 to August 1980.  Further, she had additional 
service in the National Guard, which included various periods of 
ACDUTRA and inactive duty training.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the RO appears to have made an implicit 
determination that new and material evidence was received 
regarding the Veteran's hearing loss claim, in that it 
adjudicated the merits of the underlying service connection claim 
in the October 2009 Statement of the Case (SOC) on this issue.  
Despite the determination reached by the RO, the Board must find 
new and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearings before personnel at 
the RO in November 2000 and January 2009, and before the 
undersigned Veterans Law Judge in May 2010.  Transcripts from 
these hearings have been associated with the Veteran's VA claims 
folder

The Veteran's low back and nonservice-connected pension claims 
were previously before the Board in April 2003 and January 2004.  
In April 2003, the Board determined that new and material 
evidence had been received to reopen the low back claim, but that 
further development was required with respect to the underlying 
service connection claim.  The Board stated that the low back and 
pension claims would be the subject of a future decision, 
following development of these claims conducted by the Board 
pursuant to the then regulatory provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, as detailed in the subsequent 
January 2004 remand, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
these regulatory provisions in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
In accord with that decision, the Board remanded the case for 
further evidentiary development.  

For the reasons detailed below, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
hearing loss and right knee claims.  However, as detailed in the 
REMAND portion of the decision below, further development is 
required for resolution of the underlying service connection 
claim, as well as the Veteran's low back, left knee, TDIU, and 
nonservice-connected pension claims.  Accordingly, these claims 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

As an additional matter, the Board observes the issues of 
entitlement to service connection for fibromyalgia and 
bilateral ankle disorder has been raised by the evidence 
of record.  However, the record does not reflect that 
these claims have been adjudicated below.  Accordingly, 
the Board does not have jurisdiction over them, and they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issue(s) adjudicated by this 
decision have been completed.

2.  The Veteran's service-connected mood disorder is not 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintain effective work and social relationships. 

3.  The competent medical evidence does not reflect the Veteran 
currently has a bilateral foot disorder.

4.  Service connection was previously denied for disabilities of 
the right knee and left leg by a September 1989 rating decision, 
which was upheld by an August 1991 Board decision.  Nothing in 
the record reflects the Veteran appealed the Board's August 1991 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

5.  Service connection was previously denied for hearing loss and 
fibrocystic breast disease by a January 2003 rating decision.  
The Veteran was informed of that decision, including her right to 
appeal, and did not appeal.  

6.  The evidence received since the last prior denials of service 
connection for a left leg disorder and fibrocystic breast disease 
does not relate to an unestablished fact necessary to 
substantiate either claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denials, 
and does not raise a reasonable possibility of substantiating 
either claim.  

7.  The evidence received since the last prior denial of service 
connection for hearing loss and a right knee disorder was not 
previously submitted to agency decisionmakers, relates to 
unestablished facts necessary to substantiate these claims, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for the Veteran's service-connected mood disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9435 
(2010).

2.  Service connection is not warranted for a bilateral foot 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a left leg 
disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a), 3.159, 3.303 (2010).

4.  New and material evidence having been received to reopen a 
claim of entitlement to service connection for a right knee 
disorder, the claim is reopened.  .  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a), 
3.159, 3.303 (2010).

5.  New and material evidence not having been received to reopen 
a claim of entitlement to service connection for fibrocystic 
breast disease, the benefit sought on appeal is denied.  .  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a), 3.159, 3.303 (2010).

6.  New and material evidence having been received to reopen a 
claim of entitlement to service connection for hearing loss, the 
claim is reopened.  .  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a), 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board observes that, for the reasons stated below, it 
concludes that new and material evidence has been received to 
reopen the previously denied claims of service connection for a 
right knee disorder and hearing loss.  Therefore, no further 
discussion of the VCAA is warranted with respect to this aspect 
of her appeal as any deficiency has been rendered moot.

The Board also observes that the Veteran's mood disorder claim is 
from a disagreement with the initial rating assigned following 
the establishment of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the other appellate claims, the Court has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, 
the Board observes that the low back claim is actually on appeal 
from an April 1996 rating decision, which was prior to the 
November 2000 enactment of the VCAA.  As such, it was impossible 
to provide notice of the VCAA before the initial adjudication.  
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 7-
2004.  The Board further notes that, in such circumstances, the 
Federal Circuit has indicated that this timing defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (The issuance of a fully compliant 
notification letter followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the Veteran was sent VCAA-compliant notification 
regarding her current appellate claims via letters dated in July 
2002, January 2004, July 2006, November 2007, and April 2009.  
All of these letters were received prior to the RO's most recent 
adjudication of the appellate claims via either the October 2009 
SOC or Supplemental SOCs (SSOCs) promulgated in December 2009 and 
April 2010.  In accord with the caselaw detailed in the preceding 
paragraph, this development "cures" the timing problem associated 
with inadequate notice or the lack of notice prior to the initial 
adjudication.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate her current 
appellate claims, what information and evidence she must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
her possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the Veteran was also apprised of the information 
regarding disability rating(s) and effective date(s) mandated by 
the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board further notes that, in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court established significant requirements with 
respect to the content of the notice necessary for those cases 
involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her entitlement 
to the underlying claim for the benefit sought by the claimant.  
Here, the November 2007 letter noted that the right knee, hearing 
loss, left leg, and fibrocystic breast disease claims had been 
previously denied and the basis thereof; that new and material 
evidence was required to reopen these previously denied claims; 
and explained the standard for new and material evidence by 
language consistent with the relevant regulatory provisions.  
Consequently, the Board concludes that the Veteran received 
adequate notification in accord with Kent.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate her 
appellate claims and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

The Board also notes that the Veteran has actively participated 
in the processing of her case, and the statements and hearing 
testimony submitted in support of her claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to substantiate 
the claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).

In addition, with the exception of the claims addressed in the 
REMAND portion of the decision below, the Board finds that the 
duty to assist a claimant in the development of his or her case 
has been satisfied.  

The Veteran's service treatment records are on file, as are 
various post-service medical records.  Granted, the RO determined 
in March 2009 that her service treatment and personnel records 
from the Rhode Island National Guard were unavailable.  Under 
such situations the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, the case law does not lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) (wherein the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while in 
government control which would have required VA to disprove a 
claimant's allegation of injury or disease).

The Board also notes that the Veteran has had the opportunity to 
present evidence and argument in support of her claims, to 
include at the hearings conducted in conjunction with this case.  
Nothing indicates the Veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  Under 
the law, an examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 
66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Although no VA 
medical examination was specifically accorded in regard to the 
bilateral foot disorder claim, for the reasons detailed below the 
Board finds that no such examination is warranted based on the 
facts of this case.  She was accorded a VA medical examination 
regarding her mood disorder in July 2007, which included findings 
as to the symptomatology thereof which are consistent with the 
other evidence of record and the relevant rating criteria.  No 
inaccuracies or prejudice has been demonstrated with respect to 
this examination, nor has the Veteran indicated the disability 
has increased in severity since that examination.  Accordingly, 
the Board finds that this examination is adequate for resolution 
of this case.  Consequently, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Increased Rating(s)

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Diagnostic Code 9435 provides that a mood disorder is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 C.F.R. § 
4.130.  When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication warrants 
a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintain effective work 
and social relationships. 

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In addition, the law provides that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a).  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

Initially, the Board acknowledges that the record, including the 
Veteran's own testimony at the May 2010 hearing, reflects that 
she experiences depressed mood, anxiety, and chronic sleep 
impairment.  She also testified to memory and other concentration 
problems consistent with a finding of mild memory loss.  However, 
as detailed above, such symptomatology is consistent with the 
criteria for her current 30 percent rating.  

In this case, the Board finds that the Veteran's service-
connected mood disorder is not manifested by occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintain effective work 
and social relationships.  For example, the July 2007 VA 
examination found the Veteran's speech to be fluent and goal-
directed; with the rate, flow and intensity mildly increased.  
Moreover, the content of her verbalizations reflected logical 
thought processes, intact critical judgment, insightfulness and 
grossly unimpaired memory.  Additionally, the VA examiner found 
that the Veteran had neither thought disorders nor was she 
delusional; and experienced neither auditory nor visual 
hallucinations.  As such, it clearly is against a finding that 
her mood disorder has resulted in circumstantial, circumlocutory, 
or stereotyped, speech; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks) to the extent necessary for a higher rating; impaired 
judgment; or impaired abstract thinking.  Nothing in the other 
evidence of record otherwise indicates such impairment due to the 
service-connected mood disorder.

The Board further finds that nothing in the record reflects the 
Veteran has experienced flattened affect; panic attacks more than 
once a week.  Moreover, the only disturbances of motivation or 
mood appear to be the already acknowledged anxiety and depressed 
mood, which are part of the criteria for the current 30 percent 
rating.  

The Board acknowledges that the Veteran's service-connected mood 
disorder has resulted in occupational and social impairment.  
However, all compensable evaluations under the schedular criteria 
include such impairment.  Therefore, the issue is whether the 
level of the Veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 30 percent.

Of particular importance in evaluating the Veteran's level of 
occupational and social impairment are the global assessment of 
functioning (GAF) scores she has been assigned, because such 
designations are based on a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical continuum 
of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

The July 2007 VA examination assigned a GAF score of 52.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Moreover, the examiner specifically stated that the 
Veteran's current symptoms were moderate in degrees, and that 
impairment in social and occupational functioning due to 
psychiatric symptoms was moderate.  This level of impairment is 
consistent with that contemplated by the current 30 percent 
rating.

The Board further notes that the Veteran's own statements and 
hearing testimony indicate that her level of occupational and 
social impairment is consistent with that of occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, which is contemplated by the current 
30 percent rating.  She has not indicated the level of reduced 
reliability and productivity, or the level of difficulty in 
establishing and maintain effective work and social 
relationships, contemplated by the next higher rating of 50 
percent.

For these reasons, the Board finds that the severity of the 
Veteran's service-connected mood disorder is adequately 
contemplated by the current 30 percent rating, and that she does 
not meet or nearly approximate the criteria for a higher rating.  
In making this determination, the Board considered whether staged 
ratings under Fenderson, supra, were appropriate.  However, the 
Board finds that the symptomatology of this service-connected has 
been stable throughout the appeal period; i.e., there were no 
distinctive period(s) where she met or nearly approximated the 
criteria for a rating in excess of 30 percent.  Therefore, 
assigning staged ratings for such disabilities is not warranted.

The Board also notes that in exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether the 
Veteran is entitled to extraschedular ratings, and the Veteran 
has not raised the matter herself.  The Board therefore is 
without authority to consider the matter of extraschedular 
ratings.  The Veteran is free to raise this as a separate issue 
with the RO if she so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  However, in this case the Veteran 
has already perfected an appeal on the issue of entitlement to a 
TDIU based upon all of her service-connected disabilities, not 
just that of her service-connected mood disorder.  As noted in 
the Introduction, the TDIU claim is being remanded for additional 
development.  Therefore, no further discussion of entitlement to 
a TDIU is warranted at this time.

I.  Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of ACDUTRA during which the 
individual was disabled from a disease or an injury incurred in 
the line of duty, or a period of inactive duty training during 
which the veteran was disabled from an injury incurred in the 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-
time duty in the Armed Forces performed by the Reserves for 
training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes 
duty, other than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard. 38 
U.S.C.A. § 101(26), (27).

In this case, a thorough review of the competent medical evidence 
does not reflect the Veteran currently has a bilateral foot 
disorder.  No such disability is demonstrated by the treatment 
records on file.  Although no VA medical examination was 
specifically accorded to the Veteran regarding this case, an 
October 2005 VA medical examination of her spine did include 
evaluation of her feet and ankles, and found no structural 
deformities; and that she was able to heel and toe walk.  The 
examiner also stated that he found no objective evidence of 
disability.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the Court held that the requirement of a current 
disability is satisfied when the claimant had a disability at the 
time a claim for VA disability compensation was filed, or during 
the pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.  However, in this case 
the Veteran has never been diagnosed with the claimed bilateral 
foot disorder at any time during the pendency of this case.  As 
such, the holding of McClain is not applicable to the instant 
case.  Moreover, no medical examination is warranted in the 
absence of a current disability.  See 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  Therefore, as 
the competent evidence of record does not reflect the Veteran has 
bilateral foot disorder on objective examination, the claim must 
be denied.



New and Material Evidence

Historically, service connection was previously denied for 
disabilities of the right knee and left leg by a September 1989 
rating decision, which was upheld by an August 1991 Board 
decision.  Nothing in the record reflects the Veteran appealed 
the Board's August 1991 decision to the Court.  Thereafter, 
service connection was denied for hearing loss and fibrocystic 
breast disease by a January 2003 rating decision.  The Veteran 
was informed of that decision, including her right to appeal, and 
did not appeal.  Consequently, the Board finds that these 
decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.1100, 20.1103

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has 
also held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In the recent case of Shade v. Shinseki, No. 08-3548 (U.S. Vet. 
App. Nov. 2, 2010), the Court interpreted the phrase "raises a 
reasonable possibility of substantiating the claim" as 
"enabling rather than precluding reopening."   The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  

The record reflects that the Veteran's left leg and hearing loss 
claims were previously denied because there was no evidence of a 
current disability for either of these claims.  Her right knee 
disorder claim was denied because there was no evidence linking 
this disability to service.  Finally, her fibrocystic breast 
disease was denied because it was found that it was a term used 
to describe a physiological manifestation and not a disease 
process.  As such, it was not considered an actual disabling 
condition; i.e., it was not a disability for VA purposes.  See 38 
C.F.R. 
§ 3.303(c) (Congenital or developmental defects ... as such are not 
diseases or injuries within the meaning of applicable 
legislation.).

Initially, the Board observes that a thorough review of the 
evidence added to the record since the last prior denial does not 
reflect the Veteran has been diagnosed with a current left leg 
disorder other than her already service-connected left knee 
disorder.  Although she indicates that she does have such current 
impairment, she advanced similar contentions at the time of the 
last prior denial of this claim.  She has not identified any 
additional details that were not contemplated on this matter at 
the time of the last prior denial.  As such, this evidence is 
cumulative and redundant of the evidence previously of record, 
and does not raise a reasonable possibility of substantiating her 
claim.

Regarding the fibrocystic breast disease claim, the Board notes 
that the medical records added to the file since the time of the 
last prior denial do contain findings of this condition.  
Further, the Veteran has described the nature of this condition, 
to include at the May 2010 hearing.  However, unlike the left 
leg, this claim was not previously denied on the basis of no 
current disability.  There was evidence of such a condition at 
the time of the last prior denial.  Rather, as detailed below, it 
was denied because the term was considered a physiological 
manifestation, and not a disability for VA purposes.  Nothing in 
the evidence added to the record since the prior denial refutes 
this determination, which, as stated, was the specific basis for 
the denial.  Without such evidence, the Board must find that the 
evidence added to the record is cumulative and redundant of the 
evidence previously of record, and does not raise a reasonable 
possibility of substantiating her claim.

In view of the foregoing, the Board must find that the evidence 
received since the last prior denials of service connection for a 
left leg disorder and fibrocystic breast disease does not relate 
to an unestablished fact necessary to substantiate either claim, 
is cumulative and redundant of the evidence of record at the time 
of the last prior final denials, and does not raise a reasonable 
possibility of substantiating either claim.  Therefore, new and 
material evidence has not been received pursuant to 38 C.F.R. § 
3.156(a).  Inasmuch as new and material evidence has not been 
received in support of the Veteran's request to reopen, the Board 
does not have jurisdiction to consider these claims or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).

The Board further notes that even if new and material evidence 
had been received to reopen the left leg claim, the underlying 
service connection claim would still be denied due to the absence 
of a current disability.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a claim 
in the alternative.).

Turning to the hearing loss claim, the Board notes that this 
claim was also previously denied due to no current disability.  
For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  In this case, the evidence added to the record 
since the last prior denial does include findings of a hearing 
loss disability pursuant to 38 C.F.R. § 3.385.  Although this 
evidence does not indicate the auditory threshold was 40 decibels 
or greater at any of the specified frequencies, they do contain 
findings of speech recognition scores of less than 94 percent.  
For example, a July 2009 VA audio examination sated that the 
speech recognition scores were 82 percent for the right ear and 
80 percent for the left.  The Board acknowledges that the 
examiner questioned the reliability of these speech recognition 
scores.  However, the evidence submitted to reopen a claim is 
presumed to be true for the purpose of determining whether new 
and material evidence has been submitted, without regard to other 
evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board also notes that the medical evidence added to the 
record since the last prior denial of service connection for a 
right knee disorder continue to show findings of this disability, 
and contains opinion(s) relating this disability to service.  For 
example, treatment records dated in November 2009 related her 
chronic back and knee pain to injuries sustained in combat 
training in 1980.  As already stated, such evidence is presumed 
true for the purpose of determining whether new and material 
evidence has been submitted.  Therefore, there is competent 
evidence which relates the current right knee disorder to 
service, which goes to the basis of the prior denial.

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection for 
hearing loss and a right knee disorder was not previously 
submitted to agency decisionmakers, relates to unestablished 
facts necessary to substantiate these claims, is not cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating these claims.  Accordingly, new and material 
evidence has been received in accord with 38 C.F.R. § 3.156(a), 
and these claims are reopened. 

Adjudication of the hearing loss and right knee claims does not 
end with the determination that new and material evidence has 
been received.  The Board must now address the merits of the 
underlying service connection claims.  The presumption that the 
evidence is true without regard to the other evidence of record 
no longer applies.

For the reasons stated below, the Board finds that further 
development is required for a full and fair resolution of the 
Veteran's claims of service connection for hearing loss and a 
right knee disorder.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected mood disorder is denied.

Entitlement to service connection for bilateral foot disorder is 
denied.

New and material evidence not having been received to reopen a 
claim of entitlement to service connection for a left leg 
disorder, the benefit sought on appeal is denied.

New and material evidence having been received to reopen a claim 
of entitlement to service connection for a right knee disorder, 
the claim is reopened.  To this extent only, the benefit sought 
on appeal is allowed.

New and material evidence not having been received to reopen a 
claim of entitlement to service connection for fibrocystic breast 
disease, the benefit sought on appeal is denied.

New and material evidence having been received to reopen a claim 
of entitlement to service connection for hearing loss, the claim 
is reopened.  To this extent only, the benefit sought on appeal 
is allowed.







REMAND

The Veteran essentially contends that her current back and right 
knee disorders are causally related to injuries sustained during 
his 1980 period of ACDUTRA.  As mentioned above, treatment 
records dated in November 2009 related her chronic back and knee 
pain to injuries sustained in combat training in 1980.  However, 
nothing indicates the clinician who rendered this opinion 
actually reviewed the Veteran's service treatment records to 
confirm the existence and/or extent of such injuries, nor the 
Veteran's medical history subsequent to this period of ACDUTRA.  
Consequently, the Board does not find this opinion is sufficient, 
in and of itself, to establish service connection for this 
disability.

The Board also notes that the Veteran has indicated that both her 
back and right knee disorders are secondary to her service-
connected left knee disorder.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that in Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010), the Federal Circuit held in the context of a claimant 
contending secondary service connection that the Veteran's own 
conclusory generalized statement that his service illness caused 
his present medical problems was not enough to entitle him to a 
medical examination.  If such a contention was not sufficient to 
warrant a medical examination, it is clear that it is not 
sufficient to warrant a grant of service connection.  In this 
case, however, the Veteran has submitted detailed explanation as 
to how the impairment of her service-connected left knee disorder 
has affected her back and right knee; i.e., it is more than a 
conclusory generalized statement.  More importantly, there is 
competent medical evidence which supports her claim of secondary 
service connection regarding the back disorder.  Specifically, 
treatment records dated in August 2007 stated that as the back 
was connected to the kinetic chain extending down through the 
hip, knee, ankle, and foot, if the gait is disturbed by problems 
in the knee, there is no question that some portion of her back 
discomfort was likely related to her knee discomfort.  This 
statement also provides some support for her claim of secondary 
service connection for the right knee.

The Board notes that the Veteran was accorded a VA spine 
examination in November 2009 which included the opinion that the 
lumbar spine condition was not at least as likely as not due to 
the service-connected left knee disorder.  The examiner's 
rationale in support of this opinion included reference to the X-
ray findings of the lumbar spine since 1989/symmetry of the 
bilateral knee pathology on X-ray - and stated that it was not at 
least as likely as not to result in pathological skeletal 
biomechanics to cause in lumbar spine pathology from the service-
connected left knee disorder.  However, this opinion does not 
appear to address the full nature of the left knee pathology, nor 
does it refer to the opinion of the August 2007 treatment record 
even though such was specifically requested in the examination 
instructions.  Moreover, this opinion does not appear to address 
the possibility of secondary aggravation in accord with Allen, 
supra.

In view of the foregoing, the Board finds that the competent 
medical evidence of record is insufficient for a full and fair 
resolution of the Veteran's low back and right knee claims.  
Therefore, the Board concludes that these claims must be remanded 
for a new examination to resolve this matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.).  

Turning to the other appellate claims, the Board notes that the 
Veteran has been accorded multiple examinations in regard to her 
left knee claim, the most recent being in January 2009.  However, 
the Veteran has criticized the adequacy of these examinations, to 
include at her May 2010 hearing.  Among other things, she has 
contended that these examinations found her left knee to be 
stable, and noted that various treatment records have documented 
instability of this knee.  She has also contended that these 
examinations did not accurately evaluate the effect of pain on 
her left knee range of motion.

The Board further notes that any opinion as to whether her back 
and right knee disorders are secondary to the left knee would 
undoubtedly include findings as to the current nature and 
severity of the left knee.  Inasumuch as such an evaluation is 
necessary for resolution of these claims, the Board will also 
direct detailed findings be made as to the severity of the left 
knee, to include the contentions of instability and affect of 
pain on motion.

Regarding the hearing loss claim, the Board notes that the July 
2009 VA audio examination indicated that the speech recognition 
scores were unreliable.  A similar finding was made by an earlier 
Mary 2009 VA audio examination.  However, the Board must find 
that these results are sufficient to find that the Veteran has a 
current hearing loss disability for VA purposes.  See McClain, 
supra.  No subsequent medical examination appears to have been 
conducted to resolve the hearing loss claim, to include whether 
any current disability is causally related to the Veteran's 
claimed in-service noise exposure.  This deficiency is of 
particular importance as service connection has been established 
for tinnitus based upon such exposure.  Further, the fact that 
the Veteran is service-connected for tinnitus raises a claim of 
secondary service connection for hearing loss.  Therefore, a new 
examination is also required for resolution of the hearing loss 
claim.  See Colvin, supra.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Finally, the Board observes that resolution of the aforementioned 
service connection claims may affect whether the Veteran is 
entitled to either a TDIU and/or nonservice-connected pension 
benefits.  As such, these claims are inextricably intertwined.  
Therefore, the Board will defer adjudication of these claim until 
the aforementioned development has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have recently treated the Veteran for her 
low back, right knee, and hearing loss.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate her 
claimed disabilities of both knees and low 
back.  The claims folder should be made 
available to the examiner for review before 
the examination; the examiner must indicate 
that the claims folder was reviewed.

Regarding the left knee, it is imperative 
that the examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.  Such comments should 
include whether there is additional 
limitation of motion following repetitive 
testing due to pain, weakness, 
fatigability, etc.

The examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran's current disabilities of the low 
back and right knee were incurred in or 
otherwise the result of his active service.

If the examiner concludes that the low back 
and/or right knee are not directly due to 
military service, then the examiner must 
express an opinion as to whether it is at 
least as likely as not that the 
disability(ies) was caused by or aggravated 
by the service-connected left knee 
disorder.  By aggravation the Board means a 
permanent increase in the severity of the 
underlying disability beyond its natural 
progression.  If the examiner determines 
that the low back and/or right knee 
disorder was aggravated by the service- 
connected left knee disorder, the examiner 
should identify the level of disability 
caused by the left knee, to the extent 
possible.

A complete rationale for any opinion 
expressed should be provided.

3.  The Veteran should also be accorded a 
new VA medical examination to address the 
nature and etiology of her claimed hearing 
loss.  The claims folder should be made 
available to the examiner for review before 
the examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that any 
current hearing impairment was incurred in 
or otherwise due to active service, to 
include her acknowledged noise exposure 
therein.

If the examiner concludes that the hearing 
loss is not directly due to military 
service, then the examiner must express an 
opinion as to whether it is at least as 
likely as not it is as likely as not that 
it was caused by or aggravated by the 
service-connected tinnitus.  By aggravation 
the Board means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that the hearing loss 
was aggravated by the service- connected 
tinnitus, the examiner should identify the 
level of disability caused by the tinnitus, 
to the extent possible.

A complete rationale for any opinion 
expressed should be provided.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review, 
to include the TDIU and nonservice-
connected pension claims.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and her representative should 
be furnished a SSOC, which addresses all of the evidence obtained 
since the RO last adjudicated these claims, and provides an 
opportunity to respond.  The case should then be returned to the 
Board for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


